Appeal from a judgment of the County Court, Kings County, entered on the verdict of a jury, finding the defendant guilty of the crime of murder in the first degree, and sentencing him to life imprisonment, dismissed. There is no brief or appearance on behalf of the appellant. The District Attorney has filed a letter from the appellant’s attorney, stating that the appeal is not being pressed. On the oral argument the District Attorney moved to dismiss for failure to prosecute. Hagarty, Acting P. J., Carswell, Johnston, Adel and Nolan, JJ., concur.